Title: To James Madison from Thomas Jefferson, 13 January 1821
From: Jefferson, Thomas
To: Madison, James


                
                    Dear Sir
                    Monticello Jan. 13. 21.
                
                I return you mr. Coxe’s letter without saying I have read it. I made out enough to see that it was about the Missouri question, and the printed paper told me on which side he was. Could I have devoted a day to it, by interlining the words as I could pick them out, I might have got at more. The lost books of Livy or Tacitus might be worth this. Our friend would do well to write less and write plainer.
                I am sorry to hear of the situation of your family, and the more so as that species of fever is dangerous in the hands of our medical boys. I am not a physician & still less a quack but I may relate a fact. While I was at Paris, both my daughters were taken with what we formerly called a nervous fever, now a typhus, distinguished very certainly by a thread-like pulse, low, quick and every now and then fluttering. Dr. Gem, an English physician, old, & of great experience, & certainly the ablest I ever met with, attended them. The one was about 5. or 6. weeks ill, the other 10. years old was 8. or ten weeks. He never gave them a single dose of physic. He told me it was a disease which tended with certainty to wear itself off, but so slowly that the strength of the patient might first fail if not kept up. That this alone was the object to be attended to by nourishment and stimulus. He forced them to eat a cup of rice, or panada, or gruel, or of some of the farinaceous substance of easy digestion every 2. hours and to drink a glass of Madeira, the youngest took a pint of Madeira a day without feeling it and that for many weeks. For costiveness, injections were used; and he observed that a single dose of medicine taken into the stomach and consuming any of the strength of the patient was often fatal. He was attending a grandson of Mde. Helvetius, of 10. years old at the same time, & under the same disease. The boy got so low that the old lady became alarmed and wished to call in another physician for consultation. Gem consented. That physician gave a gentle purgative, but it exhausted what remained of strength, and the patient expired in a few hours.
                I have had this fever in my family 3. or 4. times since I have lived at home, and have carried between 20. & 30. patients thro’ it without losing a single one, by a rigorous observance of Gem’s plan and principle. Instead of Madeira I have used toddy of French brandy about as strong as Madeira. Brown preferred this stimulus to Madeira. I rarely had a case, if taken in hand early, to last above 1. 2. or 3. weeks, except a single one of 7. weeks, in whom, when I thought him near his last, I discovered a change in his pulse to regularity, and in 12 hours he was out of danger. I vouch for these facts only, not for their theory. You may, on their authority, think it expedient to try a single case before it has shewn signs of danger.
                
                On the portentous question before Congress, I think our Holy alliance will find themselves so embarrassed with the difficulties presented to them as to find their solution only in yielding to Missouri her entrance on the same footing with the other states, that is to say with the right to admit or exclude slaves at her own discretion. Ever & affectionately yours
                
                    Th: Jefferson
                
                
                    P.S. I should have observed that the same typhus fever prevailed in my neighborhood at the same times as in my family, and that it was very fatal in the hands of our Philadelphia Tyros.
                
            